COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Baker and Elder


ANITA A. MILLER
                                              MEMORANDUM OPINION *
v.   Record No. 1571-97-4                          PER CURIAM
                                               DECEMBER 9, 1997
FAIRFAX COUNTY SCHOOL BOARD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Stephen T. Conrad; Curran & Whittington, on
           brief), for appellant.
           (Michael N. Salveson; Hunton & Williams, on
           brief), for appellee.



     Anita A. Miller (claimant) contends that the Workers'

Compensation Commission erred in finding that she failed to prove

that her January 25, 1994 compensable injury by accident caused a

material aggravation of her lower back condition resulting in

disability from January 25, 1994 through September 13, 1996.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained her burden of proof, the commission's findings are

binding and conclusive upon us.    See Tomko v. Michael's
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying claimant's application, the commission found as

follows:
                 After careful Review of the entire
           medical record, we find that Dr. [H. Edward]
           Lane's opinion is based on a significantly
           incomplete history and inaccurate information
           regarding the severity of the claimant's
           complaints prior to the January, 1994,
           accident. We therefore do not afford
           significant weight to his opinion. Moreover,
           Dr. Lane defers to Dr. [Robert M.] Gorsen,
           who relates the claimant's back condition
           solely to the November, 1992, motor vehicle
           accident. We conclude that the greater
           weight of the evidence establishes an ongoing
           back condition which was not materially
           aggravated by the January 25, 1994, slip and
           fall.

     In its role as fact finder, the commission was entitled to

weigh the medical evidence, accept the opinion of Dr. Gorsen, and

reject the contrary opinion of Dr. Lane.   "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).   Dr. Lane based his opinion concerning causation

upon an inaccurate and incomplete medical history.   Where a

medical opinion is based upon an incomplete or inaccurate medical

history, the commission is entitled to conclude that the opinion

is of little probative value.   See Clinchfield Coal Co. v.

Bowman, 229 Va. 249, 251-52, 329 S.E.2d 15, 16 (1985).

     Absent Dr. Lane's opinion, no medical evidence established

that claimant's January 25, 1994 compensable slip and fall caused

a material aggravation of her pre-existing back condition



                                 2
resulting in disability from January 25, 1994 through September

13, 1996.   Accordingly, we cannot find as a matter of law that

claimant's evidence sustained her burden of proof.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                                 3